—Appeal by defendant from a resentence of the Supreme Court, Queens County (Balbach, J.), imposed February 28, 1980, upon his conviction of robbery in the first degree, upon a jury verdict, the resentence being an indeterminate term of 9 to 18 years’ imprisonment.
Resentence affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.